Citation Nr: 1626071	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1969 to August 1971.  He passed away in April 2016.  The appellant, who is the Veteran's surviving spouse, has been recognized as a substitute claimant.  See a May 20, 2016 letter from VA to the appellant.  At this time, the appellant has not designated a person or organization as her representative.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2016, the appellant filed a claim for death and indemnity compensation that has not yet been addressed by the RO.  The issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In an October 8, 2009 VA examination report, a VA examiner noted that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  See the October 2009 VA examiner's report, at 1.  The record does not reflect that VA made any request for the Veteran's SSA records.  On remand, the Veteran's SSA records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, in a May 4, 2016 Appellant's Brief, the Veteran's representative indicated that the Veteran received treatment for his service-connected diabetes from his provider more than once monthly.  On remand, the AOJ should contact the appellant and request that she submit any available medical reports pertaining to the Veteran's ongoing treatment for diabetes that are not of record, or authorize VA to obtain such reports on her behalf.  

The Board is aware that the Veteran received treatment for diabetes at the VA Medical Center in Biloxi, Mississippi.  Treatment records from that facility are of record, but date only to August 2014.  All subsequent records relevant to the Veteran's treatment for diabetes should be requested and associated with the Veteran's claims file.

Finally, the Board notes that in rating diabetes mellitus, VA is to evaluate compensable complications of diabetes separately.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913 (diabetes mellitus).  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  The medical evidence of record demonstrates that the Veteran received treatment for cataracts, hypertension and erectile dysfunction.  With respect to cataracts, an October 2009 VA examiner determined that the Veteran's senile cataracts were less likely than not "caused by or related to" service-connected diabetes mellitus.  A June 2011 VA examiner indicated that the Veteran's hypertension and erectile dysfunction pre-dated his diabetes diagnosis, and therefore were also not "caused by or related to" diabetes mellitus.  No examiner specifically addressed whether any of these three disabilities was aggravated beyond its natural progression by the Veteran's diabetes at any time since his diagnosis.  

After supplementing the record with the above-referenced treatment reports from the SSA, VA, and any other private source identified by the appellant, the Veteran's claims file should be forwarded to a reviewing physician to address the question of whether the Veteran's cataracts, hypertension, and/or erectile dysfunction were aggravated beyond their natural progression by his diabetes, notwithstanding the fact that some or all of the disabilities pre-dated the Veteran's diabetes diagnosis.  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the appellant, obtain 
from the SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning this claim.

2.  Contact the appellant and ask her to submit any available outstanding medical reports pertaining to the Veteran's treatment for diabetes, or authorize VA to obtain such reports on her behalf.  

3.  Obtain all VA medical records pertaining to the Veteran's diabetes treatment at the VAMC in Biloxi, Mississippi, dated from August 2014 to April 2016.  

4.  After completing the development outlined in (1)-(3), obtain a VA medical opinion from a clinician with appropriate expertise to assess whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's cataracts, hypertension, and/or erectile dysfunction were caused or aggravated beyond their natural progression by the Veteran's service-connected diabetes mellitus.  The Veteran's complete claims file should be made available to, and reviewed by the VA clinician.  The clinician is requested to discuss the reasoning for each medical conclusion.  

5.  Then, readjudicate the appellant's increased rating claim.  If the benefit sought on appeal is denied, in whole or in part, provide the appellant with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


